Case 2:19-cv-05155-JLL-JAD Document 11 Filed 03/29/19 Page 1 of 3 PageID: 401



Samuel M. Forstein, Assistant General Counsel
Matthew S. Ferguson, Senior Counsel
U.S. Securities and Exchange Commission
Office of the General Counsel
100 F Street NE
Washington, DC 20549
Tel.: 202-551-3840
Fax: 202-772-9263
ForsteinS@sec.gov
FergusonMA@sec.gov

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


GUY GENTILE,

               Plaintiff,                                           Hon. Jose L. Linares

               v.                                                   Civil Action No. 19-5155

U.S. SECURITIES AND EXCHANGE COMMISSION,

               Defendant.


     DEFENDANT SECURITIES AND EXCHANGE COMMISSION’S NOTICE OF
             MOTION TO DISMISS PLAINTIFF’S COMPLAINT


       PLEASE TAKE NOTICE that the United States Securities and Exchange Commission

will move before the Honorable Jose L. Linares, U.S.D.J., at a date and time to be determined by

the Court, for an Order, pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6),

dismissing Plaintiff Guy Gentile’s Complaint.1



1
 By Order dated March 8, 2019, the Court ordered the parties “to address any issues concerning
proper jurisdiction and/or venue for this matter in their briefing as to a preliminary injunction.”
March 8, 2019 Order at 2. The SEC argues that plaintiff’s complaint should be dismissed, among
other reasons, for lack of subject matter jurisdiction. Accordingly, the SEC has framed its
response as a memorandum (1) in opposition to plaintiff’s motion for preliminary injunction and
(2) in support of the SEC’s motion to dismiss plaintiff’s complaint, and it includes this notice of
motion to reflect that it is seeking dismissal.
Case 2:19-cv-05155-JLL-JAD Document 11 Filed 03/29/19 Page 2 of 3 PageID: 402



       In support of the motion, Defendant will rely on the attached Defendant Securities and

Exchange Commission’s Memorandum (1) in Opposition to Plaintiff’s Motion for Preliminary

Injunction and (2) in Support of its Motion to Dismiss Plaintiff’s Complaint, and all other

pleadings and proceedings on file.

       Please take further notice that a proposed form of Order is submitted herewith.



Date: March 29, 2019                                 Respectfully Submitted,

                                                      /s/ Matthew S. Ferguson

                                                     Matthew S. Ferguson
                                                     Senior Counsel
                                                     U.S. Securities and Exchange Commission
                                                     Office of the General Counsel
                                                     100 F Street NE
                                                     Washington, DC 20549

                                                     FergusonMA@sec.gov
                                                     202-551-3840
                                                     Fax: 202-772-9263
Case 2:19-cv-05155-JLL-JAD Document 11 Filed 03/29/19 Page 3 of 3 PageID: 403



                                     Certificate of Service


I, Matthew S. Ferguson, hereby certify that, on March 29, 2019, I caused the following

documents to be electronically filed and served by ECF on Adam C. Ford and Robert S. Landy,

counsel for Plaintiff Guy Gentile:

      Defendant Securities and Exchange Commission’s Notice of Motion to Dismiss
       Plaintiff’s Complaint,
      Defendant Securities and Exchange Commission’s Memorandum (1) in Opposition to
       Plaintiff’s Motion for Preliminary Injunction and (2) in Support of its Motion to Dismiss
       Plaintiff’s Complaint,
      Declaration of Matthew S. Ferguson in Support of Defendant Securities and Exchange
       Commission’s (1) Opposition to Plaintiff’s Motion for Preliminary Injunction and (2) Its
       Motion to Dismiss Plaintiff’s Complaint, and
      [Proposed] Order Granting Defendant Securities and Exchange Commission’s Motion to
       Dismiss Plaintiff’s Complaint and Dismissing the Complaint.



Dated: March 29, 2019                       By:      /s/ Matthew S. Ferguson

                                                    Matthew S. Ferguson
                                                    Senior Counsel
                                                    U.S. Securities and Exchange Commission
                                                    Office of the General Counsel
                                                    100 F Street NE
                                                    Washington, DC 20549

                                                    FergusonMA@sec.gov
                                                    202-551-3840
                                                    Fax: 202-772-9263
